DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The rejection of claims 11-17 under 35 U.S.C.112 (b) is withdrawn.
Claims 11, 19 are amended.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims area allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Li et al (US Pub 2014/0253830) discloses an apparatus, (see par 0003; discloses invention relates to a touch display apparatus) comprising: a touch sensor (see fig. 1A; element 100; par 0033l discloses Referring to FIG. 1A and FIG. 1B, the touch panel 100 includes a flexible substrate 110, a plurality of touch sensing electrodes 120, a plurality of transmission lines 130, a decoration layer 140 and a passivation layer 150 wherein the touch sensing electrodes 120 can be self-capacitance type or mutual capacitance type); a first antenna (see fig. 8; element 44; par 0056; discloses an antenna unit 44); a shield structure positioned between the touch sensor and the first antenna (see par 0056; discloses the shielding electrode layer 42 is located between the antenna unit 44 and the display panel 400, and the display panel 400 is located between the antenna unit 44 and the touch panel 300, so as to mitigate the signal interference between the antenna unit 44 and the touch panel 300); 
However Lee alone or in combination with other prior art of record fails to disclose at least one radio frequency transparent section incorporated into the shield; wherein the radio frequency transparent section allows radio frequency to pass through the shield structure and the touch sensor; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
	Claims 2-10 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 11, Li et al (US Pub 2014/0253830) discloses an apparatus, (see par 0003; discloses invention relates to a touch display apparatus) comprising: a touch sensor (see fig. 1A; element 100; par 0033l discloses Referring to FIG. 1A and FIG. 1B, the touch panel 100 includes a flexible substrate 110, a plurality of touch sensing electrodes 120, a plurality of transmission lines 130, a decoration layer 140 and a passivation layer 150 wherein the touch sensing electrodes 120 can be self-capacitance type or mutual capacitance type); an antenna (see fig. 8; element 44; par 0056; discloses an antenna unit 44); a shield structure positioned between the touch sensor and the first antenna (see par 0056; discloses the shielding electrode layer 42 is located between the antenna unit 44 and the display panel 400, and the display panel 400 is located between the antenna unit 44 and the touch panel 300, so as to mitigate the signal interference between the antenna unit 44 and the touch panel 300); 
However Lee alone or in combination with other prior art of record fails to disclose patterned shielding area incorporated into the shield structure; wherein the patterned shielding area include radio frequency transparent section that allows radio frequency to pass through the shield structure and the touch sensor; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 11 is allowed.
Claims 12-17 are allowed for being directly or indirectly dependent on allowed independent claim 11.
With respect to claim 18, Li et al (US Pub 2014/0253830) discloses an apparatus, (see par 0003; discloses invention relates to a touch display apparatus) comprising: a touch sensor (see fig. 1A; element 100; par 0033l discloses Referring to FIG. 1A and FIG. 1B, the touch panel 100 includes a flexible substrate 110, a plurality of touch sensing electrodes 120, a plurality of transmission lines 130, a decoration layer 140 and a passivation layer 150 wherein the touch sensing electrodes 120 can be self-capacitance type or mutual capacitance type); an antenna (see fig. 8; element 44; par 0056; discloses an antenna unit 44); a shield structure positioned between the touch sensor and the first antenna (see par 0056; discloses the shielding electrode layer 42 is located between the antenna unit 44 and the display panel 400, and the display panel 400 is located between the antenna unit 44 and the touch panel 300, so as to mitigate the signal interference between the antenna unit 44 and the touch panel 300); 
However Lee alone or in combination with other prior art of record fails to disclose multiple shield openings defined in an electrically conductive layer of the shield structure that are large enough to allow radio frequency to pass through the shield structure and portion so the touch sensor; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 18 is allowed.
Claims 19-20 are allowed for being directly or indirectly dependent on allowed independent claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624